DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present Application No. 17/558,802, filed on December 22, 2021.

Information Disclosure Statement
The information disclosure statement filed December 22, 2021 has been submitted for consideration by the Office.  It has been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on December 21, 2021.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because  in line 2, the abstract recites the term “comprising”, which is improper language for the abstract.  The applicant should replace the terms “comprising” with the term –having--, to provide the abstract with proper language.  
The abstract also is objected because it contains multiple paragraphs which is improper language for the abstract.  The applicant should rewrite the abstract to contain only a single paragraph, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of the ratio between EVA polymer and the polyethylene homopolymer being 9:1 to 1:1, and the claim also recites a ratio 8:2 to 6:4,  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Auvray et al (Pub Num 2019/0112230, herein referred to as Auvray) in view of Carrus et al (Pub Num 2003/0008158).  Auvray discloses a medium voltage electric cable (Paragraph 169, Figs 1-2) having good mechanical properties, such as flexibility, while also having an advantageous cost price (Paragraph 12).  Specifically, with respect to claim 1, Auvray discloses a cable (11, Fig 2) comprising a conductor (1); an inner semi-conductive layer (1.1) arranged in a radially outer position with respect to the conductor (1), an insulating layer (2) arranged in a radially outer position with respect to the inner semi-conductive layer (1.1) and directly contacting the inner semi-conductive layer (1.1), an outer semi-conductive layer (2.1) arranged in a radially outer position with respect to the insulating layer (2) and directly contacting the insulating layer (2),  a wire metal screen (4) arranged in a radially outer position with respect to the outer semi-conductive layer (2.1),  a filler layer (9) arranged in a radially outer position with respect to the wire metal screen (4) and interpenetrating within the wire metal screen (when extruded the molten material will penetrate the metal screen), wherein the filler layer (9) may be made from an extruded (Paragraph 85) elastomeric low smoke zero halogen composition (Paragraph 112) comprising a polyethylene homopolymer and/or copolymer having a density lower than 0.93 g/cm (Paragraph 45, ie LLDPE, LDPE, MDPE, HDPE, all have a density of lower than 0.93) and a metal hydroxide (Paragraph 67), and  an outer sheath (8) arranged in a radially outer position with respect to the filler layer (9) and directly contacting the filler layer (9, Fig 2), wherein the outer sheath (8) may be made from a low smoke zero halogen (LSOH) composition comprising a polymer mixture of an EVA polymer and polyethylene homopolymer and/or copolymer having a density lower than 0.93 g/cm (Paragraph 120, ie LLDPE, LDPE, MDPE, HDPE, all have a density of lower than 0.93), wherein the polymer mixture being charged with a metal hydroxide (Paragraph 67) and a dehydrated clays (Paragraph 124).   With respect to claim 2, Auvray discloses that the  the inner semi-conductive layer (1.1) and the outer semi-conductive layer (2.1) are each made of an ethylene polymer or copolymer chosen from the group consisting of polypropylene copolymers, medium density polyethylene (MDPE), low density polyethylene (LDPE), very low density polyethylene (VLDPE), ultra-low density polyethylene (ULDPE), linear low density polyethylene (LLDPE), ethylene-propylene rubber (EPR), ethylene/propylene/diene rubber (EPDM) copolymers (Paragraph 120, ie applicant states the composition may be placed directly on the conductor, Paragraph 98).  With respect to claim 3, Auvray discloses that the insulating layer (2) may be made of a crosslinked EPR (Paragraph 170).   With respect to claim 4, Auvray discloses that the LSOH composition forming the filler layer (9) may comprise LLDPE, EPR, EPDM or mixtures thereof (Paragraph 120), wherein the LSOH composition forming the filler layer (9) comprises a  polyethylene homopolymer and/or copolymer having a density lower than 0.91 g/cms (Paragraph 45, ie LLDPE, LDPE, MDPE, HDPE, all have a density of lower than 0.91).   With respect to claim 6, Auvray discloses that the amount
of metal hydroxide (Paragraph 123) in the LSOH composition forming the filler layer (9) has an amount of phr (0-18% by weight, Paragraph 69).   With respect to claim 8, Auvray discloses that  the LSOH composition forming the outer sheath comprises LLDPE, EPR, EPDM or mixtures thereof (Paragraph 120).  With respect to claim 10, Auvray discloses that the metal hydroxide is selected from magnesium hydroxide, aluminum hydroxide or a combination thereof (Paragraph 123). With respect to claim 14, Auvray discloses the LSOH composition forming the outer sheath is free of any intumescent material (Paragraph 112).
	Auvray doesn’t necessarily disclose the clay being phyllosilicate clay (claim 1), nor the filler being higher than 400 phr (claim 6), nor the ratio between the EVA polymer and the polyethylene homopolymer and/or copolymer in the LSOH composition forming the outer sheath is in the range from 9:1 to 1:1, for example in the range from 8:2 to 6:4 (claim 7),  nor the amount of metal hydroxide in the LSOH composition forming the outer sheath is up to 190 phr (claim 9), nor the phyllosilicate clay is selected from the group consisting of montmorillonite, bentonite, dellite, magadiite, saponite, laponite, sepiolite, attapulgite, hectorite, beidellite, vermiculite, kaolinite, nontronite, volkonskoite, stevensite, pyrosite, sauconite, kenyaite and combinations thereof (claim 11), nor the phyllosilicate clay is a montmorillonite having average particle size dimensions of from 5 to 20 um (claim 12), nor the amount of phyllosilicate in the polymeric composition forming the outer sheath is from 1 to 15 phr, for example from 5 to 13 phr (claim 13).  
	Carrus teaches a medium voltage electric cable (Paragraph 73) having high mechanical, thermal, electrical, and barrier properties, such as very low permeability to water, solvents, and gasses, which also maintaining fire resistant properties (Paragraph 70).  Specifically, with respect to claims 1 & 11-13, Carrus discloses a cable (11, Fig 4) comprising a conductor (12); an inner semi-conductive layer (13) arranged in a radially outer position with respect to the conductor (12), an insulating layer (14) arranged in a radially outer position with respect to the inner semi-conductive layer (13) and directly contacting the inner semi-conductive layer (13), an outer semi-conductive layer (15) arranged in a radially outer position with respect to the insulating layer (14) and directly contacting the insulating layer (14),  a wire metal screen (16) arranged in a radially outer position with respect to the outer semi-conductive layer (15),  and  an outer sheath (17) arranged in a radially outer position with respect to the semi-conductive layer (15) and directly contacting the filler layer (15), wherein the outer sheath (17) may be made from a low smoke zero halogen (LSOH) composition comprising cross-linked polyethylene (Paragraph 83), wherein the insulation (14), inner and outer semi-conductive layers (13 & 15) may comprise the composite material, wherein the composite material may contain polyethylene and EVA (Paragraph 26) containing clays such as montmorillonite (Paragraph 34), wherein the amount of phyllosilicate in the polymeric composition forming the outer sheath is from 1 to 15 phr, for example from 5 to 13 phr (ie 1 to 40 phr, Paragraph 55).
	With respect to claims 11-13, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the insulated wire of Auvray to comprise the insulating and semi-conductor material containing a clay to utilize phyllosilicate clay as taught by Carrus because Carrus teaches that such a configuration provides a medium voltage electric cable (Paragraph 73) having high mechanical, thermal, electrical, and barrier properties, such as very low permeability to water, solvents, and gasses, which also maintaining fire resistant properties (Paragraph 70).  
	With respect to claims 6, 7, & 9, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cable of modified Auvray to comprise the filler being higher than 400 phr,  the ratio between the EVA polymer and the polyethylene homopolymer and/or copolymer in the LSOH composition forming the outer sheath is in the range from 9:1 to 1:1, for example in the range from 8:2 to 6:4 and  the amount of metal hydroxide in the LSOH composition forming the outer sheath is up to 190 phr, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 and it appears that Auvray would perform equally well with the modification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various power cables comprising various compositions.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
September 29, 2022